                  Case 20-10345-MFW               Doc 16       Filed 02/18/20         Page 1 of 42




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    VIP CINEMA HOLDINGS, INC., et al.,1                             ) Case No. 20-10345 (MFW)
                                                                    )
                                                Debtors.            ) (Joint Administration Requested)
                                                                    )
                                                                    )

             MOTION OF THE DEBTORS FOR (A) AUTHORIZATION TO
       (I) OBTAIN POSTPETITION FINANCING, (II) USE CASH COLLATERAL,
(III) GRANT LIENS AND PROVIDE SUPERPRIORITY ADMINISTRATIVE EXPENSE
 STATUS, (IV) GRANT ADEQUATE PROTECTION, (V) MODIFY THE AUTOMATIC
    STAY, AND (VI) SCHEDULE A FINAL HEARING; AND (B) RELATED RELIEF

             VIP Cinema Holdings, Inc. (“VIP”) and its debtor affiliates, as debtors and debtors in

possession (collectively, the “Debtors”) in the above-captioned cases (the “Chapter 11 Cases”),

submit this motion (the “Motion”), by and through their undersigned proposed counsel, for entry

of an interim order substantially in the form attached hereto as Exhibit A (the “Interim Order”)

and for entry of a final order (the “Final Order”2 and, together with the Interim Order, the “DIP

Orders”) granting:

                (i) authorization for (a) VIP Cinema Holdings, Inc. (the “Borrower”) to obtain
                    and (b) HIG Cinema Intermediate Holdings, Inc. (“Holdings”) and all direct
                    and indirect domestic subsidiaries of Holdings, other than the Borrower, who
                    are Debtors, (collectively, the “Guarantors” and, together with the Borrower,
                    the “Credit Parties”) to guarantee, in each case, postpetition financing in an
                    aggregate principal amount of up to $33.00 million (the “DIP Facility” and
                    the obligations thereunder, the “DIP Obligations”) as evidenced by the DIP
                    Credit Agreement (as defined below), to be provided by certain Prepetition
                    First Lien Lenders (the “DIP 1L Lenders”) and the Prepetition Second Lien
                    Lenders (the “DIP 2L Lenders” and, together with the DIP 1L Lenders,
                    collectively, the “DIP Lenders”), comprising (1) $11.00 million in principal

1
      The Debtors in these Chapter 11 Cases, for which joint administration has been requested, along with the last four
      digits of their federal tax identification numbers, are as follows: VIP Cinema Holdings, Inc. (2049); HIG Cinema
      Intermediate Holdings, Inc. (4710); VIP Components, LLC (4648); VIP Cinema, LLC (7167); and VIP Property
      Management II, LLC (1421).
2
      The Debtors will file the form of Final Order prior to the Final Hearing (as defined herein).
  Case 20-10345-MFW           Doc 16      Filed 02/18/20    Page 2 of 42




   amount of new money term loan commitments from the DIP 1L Lenders (the
   “DIP New Money 1L Commitments” and, the term loans thereunder, the
   “DIP New Money 1L Loans”); (2) $2.00 million in principal amount of new
   money term loan commitments from the DIP 2L Lenders (the “DIP New
   Money 2L Commitments” and, the term loans thereunder, the “DIP New
   Money 2L Loans” and, the DIP New Money 1L Loans together with the DIP
   New Money 2L Loans, the “New Money DIP Loans”); and (3) upon entry of
   the Final Order (as defined below) roll-up term loans in an aggregate
   principal amount of up to $20.00 million (the “Roll-Up Loans” and, together
   with the New Money DIP Loans, the “DIP Loans”) representing the roll-up
   of $20.00 million in aggregate principal amount of Prepetition First Lien
   Loans (as defined below) held by the DIP 1L Lenders and allocated based on
   their pro rata share of DIP New Money 1L Commitments;

(ii) authorization for the Credit Parties to (a) execute, deliver and enter into
     (1) that certain Senior Secured Superpriority Debtor-in-Possession Term
     Loan Credit Agreement, to be dated as of the as of the closing date of the DIP
     Facility (the “Closing Date”) (as may be amended, restated, amended and
     restated, supplemented, or otherwise modified from time to time in
     accordance with the terms hereof and thereof, the “DIP Credit Agreement”),
     among the Borrower, the Guarantors, the DIP Lenders and Wilmington
     Savings Fund Society, FSB, as the administrative agent and collateral agent
     (collectively, solely in such capacities, the “DIP Facility Agent,” and,
     together with the DIP Lenders, the “DIP Secured Parties”), substantially in
     the form attached hereto as Exhibit B and (2) any other agreements,
     instruments, pledge agreements, mortgages, guarantees, security agreements,
     intellectual property security agreements, control agreements, notes and other
     Loan Documents (as defined in the DIP Credit Agreement) and documents
     related thereto (as each document may be amended, restated, supplemented,
     or otherwise modified from time to time in accordance with the terms hereof
     and thereof, collectively with the DIP Credit Agreement, the “DIP
     Documents”) and (b) perform their respective obligations under the DIP
     Documents and all such other and further acts as may be necessary,
     appropriate, or desirable in connection with the DIP Documents;

(iii) authorization for the Credit Parties (a) upon entry of the Interim Order, to
      incur in a single draw on the Closing Date New Money DIP Loans in an
      aggregate principal amount of up to $10.00 million (the “Initial Draw
      Amount”) comprising (1) $8,461,538.00 of DIP New Money 1L Loans and
      (2) $1,538,462 of DIP New Money 2L Loans and (b) subject to the Court’s
      approval as may be set forth in the Final Order (as defined below): (1) to
      incur a single draw of New Money DIP Loans in an aggregate principal
      amount of up to $3.00 million comprising (A) $2,538,462 of DIP New Money
      1L Loans and (B) $461,538 of DIP New Money 2L Loans, which amounts
      for the avoidance of doubt shall be in addition to the Initial Draw Amount;
      and (2) to borrow (or to be deemed to borrow), subject to the entry of the
      Final Order, Roll-Up Loans in an aggregate principal amount of up to $20.00


                                      2
  Case 20-10345-MFW            Doc 16      Filed 02/18/20     Page 3 of 42




    million, in each case subject to the terms and conditions set forth in the DIP
    Documents, this Interim Order, and the Final Order;

(iv) authorization for the Credit Parties, upon entry of the Final Order, to use the
     Roll-Up Loans to (or be deemed to) refinance and discharge $20.00 million
     in an aggregate principal amount of Prepetition First Lien Loans held by the
     DIP 1L Lenders, allocated among the DIP 1L Lenders based on their pro rata
     share of the DIP New Money 1L Commitments (such refinancing, the
     “Prepetition Debt Refinancing”);

(v) authorization to use the proceeds of the DIP Facility in accordance with this
    Interim Order and, as applicable, the Final Order (as defined below) and DIP
    Credit Agreement, including (a) to pay certain costs, fees and expenses
    related to the Chapter 11 Cases, (b) to fund the Carve-Out in accordance with
    the terms of the DIP Orders and (c) to fund the working capital needs and
    expenditures of the Debtors during the Chapter 11 Cases, including the
    Prepetition Debt Refinancing;

(vi) subject to the restrictions set forth in the DIP Documents and this Interim
     Order, authorization for the Credit Parties to continue to use cash collateral
     within the meaning of section 363(a) of the Bankruptcy Code (the “Cash
     Collateral”) and all other Prepetition Collateral (as defined below) in which
     any of the Prepetition Secured Parties (as defined in the Interim Order) has
     an interest, and to grant adequate protection to the Prepetition Secured Parties
     with respect to, inter alia, such use of Cash Collateral and other Prepetition
     Collateral;

(vii) authorization for the Credit Parties to pay, on a final and irrevocable basis
      principal, interest, fees, expenses and other amounts payable under the DIP
      Documents as such become earned, due and payable, including, but not
      limited to, any upfront fees, original issue discount, backstop fees,
      commitment premiums, closing date fees, exit fees, prepayment fees, agency
      fees, administrative agent’s fees, the Carve-Out, the reasonable fees and
      disbursements of the DIP Facility Agent’s and DIP Lenders’ attorneys,
      advisors, accountants, appraisers, bankers, and other consultants, all to the
      extent provided in, and in accordance with, the DIP Documents;

(viii) approval of certain stipulations by the Debtors with respect to the Prepetition
      Credit Documents and the liens and security interests arising therefrom;

(ix) subject and subordinate in all respects to the Carve-Out, granting to the DIP
     Secured Parties of an allowed superpriority claim pursuant to section
     364(c)(1) of the Bankruptcy Code payable from, and having recourse to, all
     prepetition and postpetition property of the Credit Parties’ estates and all




                                       3
               Case 20-10345-MFW               Doc 16       Filed 02/18/20       Page 4 of 42




                 proceeds thereof (other than Avoidance Actions,3 but upon entry of the Final
                 Order, including Avoidance Proceeds4);

             (x) granting to the DIP Facility Agent (for the benefit of the DIP Secured Parties)
                 liens pursuant to sections 364(c)(2) and 364(c)(3) of the Bankruptcy Code
                 and priming liens pursuant to section 364(d) of the Bankruptcy Code on all
                 prepetition and postpetition property of the Credit Parties’ estates and all
                 proceeds thereof (other than the Avoidance Actions, but including, subject to
                 the Court’s approval to the extent set forth in the Final Order, any Avoidance
                 Proceeds), in each case subject and subordinate in all respect to the Carve-
                 Out and the Prepetition Permitted Prior Liens;

             (xi) a waiver of (a) the Debtors’ right to surcharge the Prepetition Collateral and
                  the DIP Collateral pursuant to section 506(c) of the Bankruptcy Code, and
                  (b) subject to the entry of the Final Order, any right of the Debtors under the
                  “equities of the case” exception under section 552(b) of the Bankruptcy
                  Code;

             (xii) modification of the automatic stay to the extent set forth herein and in the
                   DIP Documents;

             (xiii) scheduling of a final hearing (the “Final Hearing”) to consider final approval
                   of the DIP Facility and use of Cash Collateral pursuant to the Final Order, as
                   set forth in the Motion and the DIP Documents filed with this Court; and

             (xiv) granting related relief;

and respectfully state as follows:

                                    PRELIMINARY STATEMENT

        1.       The Debtors commenced these Chapter 11 Cases with the support of, among other

parties, (a) over 50% in number and over 66.6% in amount of Prepetition First Lien Claims and (b) the

Prepetition Second Lien Lenders holding 100% of the claims arising under the Prepetition Second Lien

Credit Agreement to pursue and consummate a value-maximizing restructuring of the Company.




3
    “Avoidance Actions” means, collectively, claims and causes of action under sections 502(d), 544, 545, 547, 548,
    549, 550, and 553 of the Bankruptcy Code, or any other avoidance actions under the Bankruptcy Code.
4
    “Avoidance Proceeds” means any proceeds or property recovered, unencumbered or otherwise, from Avoidance
    Actions, whether by judgment, settlement or otherwise.

                                                        4
               Case 20-10345-MFW               Doc 16       Filed 02/18/20       Page 5 of 42




The Restructuring Support Agreement5 and the Plan6 contemplate a restructuring (the

“Restructuring”), which will (a) significantly deleverage the Debtors’ balance sheet through the

conversion of approximately $164 million of Prepetition First Lien Claims to equity and an exit

facility; (b) discharge approximately $45 million of Prepetition Second Lien Claims; (c) provide

the Debtors with working capital to fund ongoing operations post-emergence, including through a

$7 million new money capital infusion; (d) minimize the risk, and therefore costs, of litigation;

(e) enable a prompt emergence from chapter 11; and (f) maximize recoveries for all stakeholders.

        2.       The requested debtor in possession financing (the “DIP Financing”) package,

including the consensual use of cash collateral in connection therewith, is an integral part of the

agreed-upon Restructuring. Immediate and adequate financing is necessary to ensure the Debtors

have sufficient liquidity to pay their ordinary course operating expenses, finance these Chapter 11

Cases and, ultimately, provide the Debtors with the ability to consummate the transactions

contemplated by the Restructuring Support Agreement and Plan. The Debtors require immediate

access to the DIP Facility and authority to use the Cash Collateral to ensure they have sufficient

liquidity to fund the Debtors’ operations.

        3.       As further discussed herein, the Debtors firmly believe that approval of the DIP

Facilities will maximize value for the Debtors’ stakeholders and is a sound exercise of the Debtors’

business judgment. As a result, the Debtors respectfully request that the Court grant the relief

requested.



5
    “Restructuring Support Agreement” means the agreement, dated as of February 14, 2020, entered into by and
    among the Debtors, the consenting Prepetition First Lien Lenders, the Prepetition Second Lien Lenders, H.I.G.
    Capital, LLC and H.I.G. Middle Market LBO Fund II, L.P., and any person or Entity (as defined in the Plan) that
    subsequently becomes a party thereto, as it may be amended, supplemented or modified from time to time in
    accordance with the terms thereof.
6
    “Plan” means the Joint Prepackaged Plan of Reorganization of VIP Cinema Holdings, Inc. and Its Debtor
    Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (as may be amended, supplemented, or otherwise
    modified from time to time), filed contemporaneously herewith.

                                                        5
              Case 20-10345-MFW           Doc 16      Filed 02/18/20      Page 6 of 42




                                 JURISDICTION AND VENUE

       4.      The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012. The Debtors confirm their consent, pursuant to Rule 7008 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 9013-1(f) of the Local Rules of the

United States Bankruptcy Court for the District of Delaware (the “Local Rules”), to the entry of a

final order by the Court in connection with this Motion to the extent that it is later determined that

the Court, absent consent of the parties, cannot enter final orders or judgments in connection

herewith consistent with Article III of the United States Constitution.

       5.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       6.      The bases for the relief requested herein are sections 105, 361, 362, 363, 364, 503,

and 507 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”),

Bankruptcy Rules 2002, 4001, 6003, 6004, and 9014, and Local Rules 2002-1(b), 4001-1, 4001-

2, and 9013-1(m).

                                         BACKGROUND

  I.   GENERAL CASE BACKGROUND

       7.      The Debtors (together with VIP Cinema Seating International, LTD and HIG

Cinema Holdings, Inc., the “Company”) comprise a multinational enterprise that is the largest

manufacturer, and pioneer, of luxury recliner seating for movie theaters. The Company also offers

an array of movie-theatre services, including seat cleaning and reupholstering, seat and slipcover

installation, and the provision of replacement parts. With headquarters, offices, and services across

the United States, the United Kingdom, and Dubai, and the provision of goods and services to



                                                  6
              Case 20-10345-MFW         Doc 16      Filed 02/18/20    Page 7 of 42




many of the leading movie theatres across the world, the Company has a broad domestic and global

reach.

         8.    On the date hereof (the “Petition Date”), each Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their business and

managing their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. Concurrently with the filing of this Motion, the Debtors filed a motion

requesting procedural consolidation and joint administration of these Chapter 11 Cases pursuant

to Bankruptcy Rule 1015(b).

         9.    The facts and circumstances supporting the relief requested herein are set forth in

greater detail in (a) the Declaration of Lloyd A. Sprung in Support of the Debtors’ Motion for

(A) Authorization to (I) Obtain Postpetition Financing, (II) Use Cash Collateral, (III) Grant

Liens and Provide Superpriority Administrative Expense Status, (IV) Grant Adequate Protection,

(V) Modify the Automatic Stay, and (VI) Schedule a Final Hearing; and (B) Related Relief (the

“Sprung Declaration”); (b) the Declaration of Stephen Spitzer in Support of the Debtors’ Motion

for Debtors (A) Authorization to (I) Obtain Postpetition Financing, (II) Use Cash Collateral,

(III) Grant Liens and Provide Superpriority Administrative Expense Status, (IV) Grant Adequate

Protection, (V) Modify the Automatic Stay, and (VI) Schedule a Final Hearing; and (B) Related

Relief (the “Spitzer Declaration”), and (c) the Declaration of Stephen Spitzer, Chief Restructuring

Officer of the Debtors, in Support of Debtors’ Chapter 11 Petitions and First Day Motions (the

“First Day Declaration”), each filed contemporaneously herewith and incorporated herein by

reference.




                                                7
               Case 20-10345-MFW         Doc 16      Filed 02/18/20     Page 8 of 42




 II.   PREPETITION INDEBTEDNESS

             A. Prepetition First Lien Term Debt

       10.      Pursuant to that certain First Lien Credit Agreement, dated as of March 1, 2017 (as

may be amended, restated, amended and restated, modified or supplemented from time to time,

the “Prepetition First Lien Credit Agreement” and, collectively with the Security Agreement (as

defined in the Prepetition First Lien Credit Agreement), the other Loan Documents (as defined in

the Prepetition First Lien Credit Agreement) and any other agreements and documents executed

or delivered in connection therewith, each as may be amended, restated, supplemented, waived or

otherwise modified from time to time, collectively, the “Prepetition First Lien Credit Documents,”

and the loans thereunder, the “Prepetition First Lien Loans”), among the Borrower, Holdings, the

guarantor subsidiaries, the administrative agent and collateral agent (solely in such capacities, the

“Prepetition First Lien Agent”), the Revolving Lenders (as defined in the Prepetition First Lien

Credit Agreement) party thereto who provided revolving loans (the “Prepetition First Lien

Revolving Lenders”), and the Term Lenders (as defined in the Prepetition First Lien Credit

Agreement) party thereto who provided term loans (the “Prepetition First Lien Term Lenders” and,

together with the Prepetition First Lien Revolving Lenders, the “Prepetition First Lien Lenders,”

and the claims arising thereunder, the “Prepetition First Lien Claims”). The Prepetition First Lien

Term Lenders provided term loans in the principal amount of $144,375,000 (plus accrued and

unpaid interest thereon and fees, expenses, costs, charges, indemnities and other obligations

incurred in connection therewith as provided in the Prepetition First Lien Credit Documents, the

“Prepetition First Lien Term Debt”). The Prepetition First Lien Term Debt has a maturity date of

March 21, 2023, and interest accrues at LIBOR plus an applicable margin between 5.75% and




                                                 8
                Case 20-10345-MFW        Doc 16         Filed 02/18/20   Page 9 of 42




6.00% based on the First Lien Leverage Ratio (as that term is defined in the Prepetition First Lien

Credit Agreement) for the trailing four quarters.

              B. Prepetition First Lien Revolving Debt

        11.      The Prepetition First Lien Revolving Lenders provided a revolving loan in the

principal amount of $20,000,000 (plus accrued and unpaid interest thereon and fees, expenses,

costs, charges, indemnities and other obligations incurred in connection therewith as provided in

the Prepetition First Lien Credit Documents, the “Prepetition First Lien Revolving Debt”). The

Prepetition First Lien Revolving Debt matures on March 21, 2022, and interest accrues at LIBOR

plus an applicable margin between 5.75% and 6.00% based on the First Lien Leverage Ratio for

the trailing four quarters.

        B.       Prepetition Second Lien Term Debt

        12.      Pursuant to that certain Second Lien Credit Agreement, dated as of March 1, 2017

(as amended, supplemented, restated or otherwise modified prior to the Petition Date, the

“Prepetition Second Lien Credit Agreement” and, collectively with the Security Agreement (as

defined in the Prepetition Second Lien Credit Agreement), the other Loan Documents (as defined

in the Prepetition Second Lien Credit Agreement) and any other agreements and documents

executed or delivered in connection therewith, each as may be amended, restated, supplemented,

waived or otherwise modified from time to time, the “Prepetition Second Lien Credit Documents”,

and together with the Prepetition First Lien Credit Documents, the “Prepetition Credit

Documents”), among the Borrower, Holdings, the guarantor subsidiaries, the administrative agent

and collateral agent (solely in such capacities, the “Prepetition Second Lien Agent”), and the lender

party thereto (the “Prepetition Second Lien Lenders” and (x) together with the Prepetition First

Lien Lenders, the “Prepetition Secured Lenders”), the Prepetition Second Lien Lenders provided

term loans in the principal amount of $45,000,000 (plus accrued and unpaid interest thereon and

                                                    9
             Case 20-10345-MFW          Doc 16       Filed 02/18/20   Page 10 of 42




fees, expenses, costs, charges, indemnities and other obligations incurred in connection therewith

as provided in the Prepetition Second Lien Credit Documents, the “Prepetition Second Lien Term

Debt”). The Prepetition Second Lien Term Debt matures on March 21, 2024, and interest accrues

at LIBOR plus an applicable margin of 9.50%.

                                    RELIEF REQUESTED

I.     THE DEBTORS’ URGENT AND IMMEDIATE LIQUIDITY NEEDS

       13.     In anticipation of their immediate need for postpetition financing and the use of

Cash Collateral, the Debtors have, in consultation with their proposed financial advisor, AP

Services, LLP (together with AlixPartners LLP, “AlixPartners”) performed a review and analysis

of their projected cash needs. Based upon that review and analysis, the Debtors and AlixPartners

have prepared a draft budget (the “Budget”) outlining the Debtors’ postpetition cash needs, a copy

of which is attached hereto as Exhibit C; see also Spitzer Decl. ¶ 9. The Debtors believe that the

Budget is an accurate reflection of their funding requirements and will allow them to meet their

obligations, including administrative expenses, in these Chapter 11 Cases. Spitzer Decl. ¶ 9. The

Debtors also believe, and therefore submit, that the Budget is fair, reasonable, and appropriate

under the circumstances. Id.

       14.     The Debtors are in need of an immediate infusion of liquidity to ensure sufficient

working capital to operate their business and administer their estates. Id. at ¶ 8. AlixPartners,

together with the Debtors’ other advisors, undertook a detailed analysis of the Debtors’ operations

and funding needs. See id. at ¶ 9. From this review and analysis, it became clear that the Debtors

would require an infusion of capital to allow the Debtors to operate in chapter 11 as they work to

consummate the Restructuring. See id. at ¶ 10. Specifically, the Debtors’ advisors determined

that the debtor in possession financing is necessary to ensure (a) payments to employees, third



                                                10
              Case 20-10345-MFW          Doc 16       Filed 02/18/20    Page 11 of 42




party vendors, utilities, taxing authorities, and insurance companies, among others, who provide

the essential services needed to operate, maintain, and insure the Debtors’ assets; (b) the timely

payment of administrative expenses to be incurred; and (c) a positive message to the market that

these Chapter 11 Cases are sufficiently funded, which is critical to address the concerns raised by

the Debtors’ customers, employees, and vendors. Id. at ¶ 8. Immediate access to the DIP Facility

and Cash Collateral is crucial to the Debtors’ efforts to preserve value for their stakeholders during

these chapter 11 cases and to prevent immediate and irreparable harm to the value of the Debtors’

estates. See id. at ¶¶ 8, 10.

        15.     Additionally, the Debtors will require access to the Prepetition Collateral, including

Cash Collateral currently subject to the liens of the Prepetition Secured Lenders. As discussed in

greater detail in the First Day Declaration and the Debtors’ Motion for Entry of Interim and Final

Orders (A) Authorizing the Debtors to (I) Continue to Operate their Cash Management System,

(II) Maintain Existing Business Forms and Books and Records, and (III) Perform Intercompany

Transactions and Granting Administrative Expense Status to Intercompany Payments and

(B) Granting Related Relief, filed contemporaneously herewith, the Debtors operate a centralized

cash management system. All of the Debtors’ receipts from operations are concentrated in a main

concentration account at CIBC Bank USA, and without the ability to access such cash, the Debtors

will not be able to continue operations in the ordinary course of business. Such cessation would

detrimentally impact the value of the enterprise, including critical relationships with vendors and

thousands of the Debtors’ customers.




                                                 11
             Case 20-10345-MFW           Doc 16       Filed 02/18/20   Page 12 of 42




II.    THE DEBTORS’ EFFORTS TO OBTAIN POSTPETITION FINANCING

       A.      The Marketing Process

       16.     On June 20, 2019, the Debtors engaged UBS Securities, LLC (“UBS”) to act as the

Debtors’ exclusive investment banker in connection with, among other things, (a) a review of the

Company’s business, operations, and financial projections, (b) an analysis of the Company’s

capital structure, debt capacity, and potential valuation, and (c) consideration of, and negotiations

to implement, strategic alternatives to address the Company’s capital structure and go-forward

alternatives. Sprung Decl. ¶ 8.

       17.     Prior to the commencement of these Chapter 11 Cases, in June of 2019 and in

response to a default under the Prepetition First Lien Credit Agreement, the Company began

negotiating with certain of its stakeholders (including groups of holders of its funded indebtedness

in addition to equity holders) on the terms and implementation of an acceptable recapitalization

structure. The Company was unsuccessful in consummating an out-of-court transaction due in

part to the loss of a key customer and an attendant drop in projected free cash flow, debt capacity

and implied valuation. Id. at ¶ 10. Nevertheless, the Company, with the assistance of its advisors,

continued to engage its stakeholders in negotiations regarding the terms of a new restructuring

transaction that would result in a feasible capital structure given the Company’s revised business

plan and more appropriately reflect the value of the Company. Id. at ¶ 11.

       18.     In this case, obtaining access to postpetition financing was difficult because all or

nearly all of the Debtors’ assets are encumbered under the existing capital structure, which, along

with the Debtors’ uncertain financial condition, restricts the availability of, and options for,

postpetition financing. Id. at ¶ 12. To avoid a protracted and expensive priming fight, which the

Debtors could not afford, the Debtors and their advisors believed that their only alternatives were



                                                 12
             Case 20-10345-MFW           Doc 16       Filed 02/18/20    Page 13 of 42




to (a) obtain the consent of the Prepetition Secured Lenders to the priming of their liens by a third-

party lender, (b) locate a third-party lender willing to provide postpetition financing on an

unsecured basis, (c) find lenders willing to refinance out the Prepetition Secured Lenders and

provide incremental liquidity, or (d) find junior financing and a new secured lender. Id. Indeed,

based on a review of the Prepetition Secured Lenders’ lien position and UBS’ preliminary analysis

of the Company’s potential enterprise value, the Debtors believed that there was not an equity

cushion available for the Debtors to obtain debtor in possession financing based on priming the

Prepetition Secured Lenders’ liens over their objections, nor would the Company’s business be

able to sustain its value during a contested priming fight with the Prepetition Secured Lenders. Id.

       19.     Notwithstanding these considerations, the Debtors, with the assistance of UBS,

solicited proposals for third-party debtor in possession financing in parallel with discussions with

their Prepetition Secured Lenders. Beginning on January 23, 2020, the Debtors, with the assistance

of UBS, reached out to several private credit investors to gauge their interest in providing

postpetition financing to the Debtors. UBS approached six potential third-party financing sources

that make credit investments in the amount required by the Debtors. Unsurprisingly, none of the

private credit investors that UBS reached out to demonstrated serious interest in pursuing a

potential financing and executed a confidentiality agreement. Id. at ¶ 13.

       20.     Due to the Debtors’ financial position, their existing leveraged capital structure,

and the small size of the financing need (which would not generate sufficient fees to compensate

a third-party lender for participating in the financing), the Debtors were unable to find any

interested third-party financing parties. Id. at ¶ 14. The size of the DIP financing request alone

did not meet many of the initial qualifications of larger third-party financing sources. Nor were

potential financing parties willing to provide financing junior to the existing Prepetition Secured



                                                 13
             Case 20-10345-MFW           Doc 16       Filed 02/18/20   Page 14 of 42




Lenders due to the amount of existing secured debt relative to the Debtors’ financial position. In

addition, any senior financing that does not include the consent of the Prepetition Secured Lenders

would have required non-consensual priming. For the foregoing reasons, UBS determined that

reaching out to additional third party financing sources would be fruitless and unlikely to result in

any financing proposals. Id.

       B.      The DIP Financing Has Been Heavily Negotiated

       21.     Given the lack of interest from third-party lenders, the challenges specific to these

Chapter 11 Cases as discussed herein, and the immediate funding need in the interim period, the

Debtors began negotiating a consensual, first-lien priming DIP Facility with the Prepetition

Secured Lenders. Id. at ¶ 16. Leading up to the Petition Date, the Debtors and the DIP Lenders

exchanged multiple iterations of a term sheet outlining the terms of the proposed DIP Facility. The

Debtors’ management team and legal and financial advisors were actively involved throughout the

negotiation process. These negotiations, which were extensive and conducted at arms’-length and

in good faith, culminated in the terms of the proposed DIP Financing. Id. at ¶ 23.

       22.     The DIP Facility is an integral part of the Restructuring Support Agreement and

cannot not be viewed in isolation. The Prepetition Secured Lenders would not have allowed a

third party to prime their liens while also agreeing to support the terms of the Restructuring. Nor

were the Prepetition Secured Lenders willing to lend on terms other than those specifically set

forth in the DIP Order and DIP Credit Agreement. Id. at ¶ 24.

       23.     The DIP Facility proposal advanced by the Prepetition Secured Lenders provides

the Debtors with the best available financing, and represents a negotiated resolution with the

Prepetition Secured Lenders, whereby the Debtors are able to obtain a substantial financing




                                                 14
              Case 20-10345-MFW          Doc 16       Filed 02/18/20    Page 15 of 42




package on market terms, without overly burdensome case controls, without the risk of a priming

fight, and with a clear path to expedited emergence. See id. at ¶ 25.

III.   THE DIP RATES AND FEES ARE REASONABLE

       24.      Under the DIP Loan Documents, the Debtors have agreed, subject to Court

approval, to pay certain interest and fees to the DIP Facility Agent and the DIP Lenders.

Specifically, the Debtors have agreed to an interest rate of LIBOR plus 6.00% per annum (or if

applicable, ABR plus 5.00% per annum) and, upon the occurrence and during the continuation of

an event of default, interest at a rate equal to 2.00% per annum plus the applicable rate.

       25.      In addition, the Debtors have agreed to pay the following fees in connection with

the DIP Financing:

             (a) Extension Premium: An extension premium if the Borrower requests an extension

                of the DIP Facility maturity date, subject to certain conditions, in an amount equal

                to 0.50% of the DIP Loans then outstanding.

             (b) OID: Original issue discount of 3.00% applicable to the New Money DIP Loans.

             (c) Commitment Premium: A commitment premium where each DIP 1L Lender will

                receive its pro rata share of 13.00% of the common equity of the reorganized

                Borrower (or any direct or indirect parent thereof), which shall be payable on the

                effective date of the Plan (the “Plan Effective Date”); provided that if the

                Termination Date (as defined below) occurs (other than as a result of the Plan

                Effective Date), such fee shall be payable in cash on the Termination Date in an

                amount equal to 5.00% of the DIP New Money 1L Commitments on the Closing

                Date.




                                                 15
              Case 20-10345-MFW              Doc 16        Filed 02/18/20      Page 16 of 42




            (d) Termination Fee: The DIP 2L Lenders’ termination fee whereby if the Termination

                 Date occurs (other than as a result of the Plan Effective Date), each DIP 2L Lender

                 will receive its pro rata share of a termination fee payable in cash on the

                 Termination Date in an amount equal to 5.00% of the DIP New Money 2L

                 Commitments on the Closing Date.

            (e) Backstop Fee: A backstop fee whereby (i) each DIP 1L Lender backstop party will

                 receive its pro rata share of a backstop party commitment equal to 10.00% of the

                 aggregate principal amount of the DIP New Money 1L Commitments and DIP New

                 Money 2L Commitments (together, the “DIP New Money Commitments”), which

                 shall be payable in cash on the Closing Date by netting a corresponding amount

                 from the amount funded by the DIP Lenders on the Closing Date, and (ii) the DIP

                 2L Lenders’ backstop party will receive its pro rata share of a backstop party

                 commitment equal to 5.00% of the aggregate principal amount of the DIP New

                 Money 2L Commitments, which shall be payable in cash on the Closing Date by

                 netting a corresponding amount from the amount funded by the DIP Lenders.

            (f) Unused Line Fee: An unused line fee where each DIP Lender will receive a fee in

                 an amount equal to 0.50% of the average daily unused amount of the Delayed Draw

                 Commitment7 of such DIP Lender.

            (g) Administrative Agent Fee: An administrative agent fee as set forth in the

                 administrative agent fee letter annexed hereto as Exhibit D (the “Administrative

                 Agent Fee”).




7
    “Delayed Draw Commitment” shall mean the commitment of such DIP Lenders to make Delayed Draw Loans to
    the Borrower in an aggregate principal amount not to exceed the amount set forth in the DIP Credit Agreement.

                                                      16
               Case 20-10345-MFW                 Doc 16         Filed 02/18/20        Page 17 of 42




        26.       Under the Debtors’ circumstances, and particularly in light of the fact that the DIP

Facility is provided in connection with the broader Restructuring, the interest rates and fees

reflected in the DIP Facility are reasonable. Id. at ¶ 20. Further, the Debtors and the DIP Lenders

agree that the interest rates and fees were subject to negotiation and are an integral component of

the overall terms of the DIP Facility, and were required by the DIP Facility Agent and the DIP

Lenders as consideration for the extension of postpetition financing. Id. This pricing is reasonable

and in line with other debtor in possession financings generally. Id.

        27.       Further, the DIP Facility also contemplates certain milestones (the “Milestones”)8

that the Debtors must meet throughout their Chapter 11 Cases, and the failure to meet any such

Milestones would constitute an event of default under the DIP Credit Agreements and the

Restructuring Support Agreement. These Milestones were negotiated and required by the DIP

Lenders as a condition to providing the DIP Facility and provide sufficient time for the Debtors to

emerge given the prepackaged nature of these Chapter 11 Cases. Id. at ¶ 21. The DIP Facility

serves as an important component of the Debtors’ overall restructuring efforts because it provides

the Debtors with the stability and certainty that they can emerge from the chapter 11 process in a

timely and expeditious manner. Id. at 22.

        28.       The Debtors are entering these Chapter 11 Cases with the support of the Prepetition

Secured Lenders. Their support is contingent on, among other things, meeting the obligations in

the DIP Facility. Id. at ¶ 26. The continued and viable operation of the Debtors’ business will not

be possible absent access to the DIP Facility. Id. at ¶ 27. The DIP Facility will ensure the



8
    The milestones are (a) entry of the Interim Order to occur not later than five days after the Petition Date; (b) entry
    of the Final Order to occur not later than thirty-five days after the Petition Date; (c) entry of an order by the Court
    approving the Disclosure Statement (as defined in the Restructuring Support Agreement) to occur not later than
    thirty-five days after the Petition Date; (d) entry of an order by the Court confirming an Acceptable Plan of
    Reorganization to occur not later than thirty-five days after the Petition Date; and (e) occurrence of the Plan
    Effective Date to occur not later than April 13, 2020.

                                                           17
                 Case 20-10345-MFW                Doc 16        Filed 02/18/20       Page 18 of 42




uninterrupted operation of the Debtors’ business, the maintenance of ordinary course relationships

with vendors and customers, the satisfaction of working capital needs in the ordinary course, and

the consummation of the reorganization as contemplated by the Restructuring Support Agreement.

Id. at ¶ 27.

IV.       MATERIAL TERMS OF THE DIP FACILITY9

          29.      The following chart contains a summary of (a) the material terms of the proposed

DIP Facility and (b) use of the Prepetition Secured Parties’ Cash Collateral, each with references

to the applicable sections of the relevant source documents, as required by Bankruptcy Rules

4001(b)(1)(B) and 4001(c)(1)(B) and Local Rule 4001-2.


                             SUMMARY OF MATERIAL TERMS OF DIP FACILITY

Borrower                         VIP Cinema Holdings, Inc., as a debtor and debtor in        Preamble to Interim
Bankruptcy Rule                  possession.                                                 Order
4001(c)(1)(B)                                                                                Introductory Statement
                                                                                             to DIP Credit
                                                                                             Agreement
Guarantors                       (i) Holdings and (ii) all direct and indirect domestic      Preamble to Interim
Bankruptcy Rule                  subsidiaries of Holdings (other than the Borrower),         Order
4001(c)(1)(B)                    each as debtors and debtors in possession.                  Introductory Statement
                                                                                             to DIP Credit
                                                                                             Agreement
Administrative Agent             Wilmington Savings Fund Society, FSB, a federal             Preamble to Interim
Bankruptcy Rule                  savings bank, as administrative agent and collateral        Order
4001(c)(1)(B)                    agent.                                                      Introductory Statement
                                                                                             to DIP Credit
                                                                                             Agreement
DIP Lenders                      (i) consenting Prepetition First Lien Lenders that          Preamble to Interim
Bankruptcy Rule                  agree to provide the DIP Facility on the terms set forth    Order
4001(c)(1)(B)                    herein (in such capacities as DIP 1L Lenders); and




9
      The following summary of the DIP Facility is qualified in its entirety by reference to the applicable provisions of
      the relevant DIP Facility Documents and/or the Interim Order, as applicable. To the extent there are any
      inconsistencies between this summary and the provisions of the DIP Facility Documents or the Interim Order, the
      provisions of the Interim Order or the DIP Facility Documents, as applicable, shall control. Any capitalized terms
      used but not otherwise defined in this summary shall have the respective meanings ascribed to such terms in the
      DIP Facility Documents and/or the Interim Order, as applicable. The Debtors reserve the right to supplement the
      statements made pursuant to Bankruptcy Rule 4001 and Local Rule 4001-2 herein.

                                                           18
               Case 20-10345-MFW             Doc 16         Filed 02/18/20      Page 19 of 42



                              (ii) the consenting Prepetition Second Lien Lender
                              having to provide the DIP Facility on the terms set
                              forth herein (in such capacities as DIP 2L Lenders).


Backstop Parties              Those members of the ad hoc group of Prepetition           DIP Credit Agreement
                              First Lien Lenders represented by Davis Polk &             § 1.01
                              Wardwell LLP that have agreed to backstop the DIP
                              Facility pursuant to the terms of the Restructuring
                              Support Agreement (the “Backstop Parties”).
Commitment                    Senior secured superpriority debtor in possession          Preamble to Interim
Bankruptcy Rule               facility in an aggregate principal amount of up to $33     Order
4001(c)(1)(B)                 million consisting of (A) $13 million in principal         DIP Credit
Local Rule                    amount of DIP New Money Commitments, $10                   Agreement § 2.02
4001-2(a)(ii)                 million of which is available upon entry of the Interim
                              Order, and (B) a roll-up of $20 million in principal
                              amount of the Prepetition First Lien Loans.
Provisions Deeming            Upon entry of the Final Order, an amount of                DIP Credit
Prepetition Debt to be        Prepetition First Lien Loans will be automatically         Agreement § 2.01
Postpetition Debt             substituted and exchanged for (and prepaid by) DIP
Local Rule                    Loans in an aggregate principal amount of $20
4001-2(a)(i)(E)               million allocated among the DIP 1L Lenders based on
                              their pro rata share of DIP New Money 1L
                              Commitments on the Closing Date.
                              The Roll-Up Loans shall be junior in right of payment
                              and security to the New Money DIP Loans.
Maturity Date                 The date (such date, the “Initial Maturity Date”)          DIP Credit
Bankruptcy Rule               falling 90 days after the Petition Date; provided that     Agreement § 2.11(a)
4001(c)(1)(B)                 the Borrower, with the consent of the Required DIP
Local Rule                    Lenders,10 shall have the right to extend the Initial
4001-2(a)(ii)                 Maturity Date for a period of up to 60 days (the
                              “Extended Maturity Date”) subject to the following
                              conditions: (i) the Debtors shall have provided the
                              DIP Facility Agent (for distribution to the DIP
                              Lenders) with not less than 5 business days’ prior
                              written notice of such extension, (ii) the Debtors shall
                              have filed an Acceptable Plan of Reorganization, (iii)
                              the Borrower shall pay to the DIP Facility Agent, for
                              the account of the DIP Lenders, an extension
                              premium in an amount equal to 0.50% of the DIP
                              Loans then outstanding (the “Extension Premium”)
                              and (iv) no default or event of default under the DIP
                              Facility Documents shall have occurred and be
                              continuing.




10
     “Required DIP Lenders” shall mean the approval of DIP Lenders holding more than 50% of the sum of all
     outstanding DIP Loans and unused DIP New Money Commitments at such time; provided that the DIP Loans
     and unused DIP New Money Commitments held or deemed held by any Defaulting Lender (as defined in the DIP
     Credit Agreement) shall be excluded for purposes of making a determination of Required DIP Lenders.

                                                       19
               Case 20-10345-MFW               Doc 16        Filed 02/18/20       Page 20 of 42



Use of Proceeds                Solely in accordance with the DIP Orders and the           DIP Credit
Bankruptcy Rule                Approved Budget11 (subject to any permitted                Agreement § 6.16
4001(c)(1)(B)                  variances), the proceeds of the DIP Loans will be used     Interim Order ¶ 9(a)
Local Rule                     (i) to pay certain costs, fees and expenses related to
4001-2(a)(6)-(a)(7)            the Chapter 11 Cases, (ii) to fund the Carve-Out from
                               and after the delivery of the Carve-Out Trigger
                               Notice12 to make payments under the Carve-Out in
                               accordance with the terms of the DIP Orders and (iii)
                               to fund the working capital needs and expenditures of
                               the Debtors during the Chapter 11 Cases, including to
                               roll up the Prepetition First Lien Loans as provided in
                               the “Roll-Up Loans” section above.
Interest Rate                  LIBOR plus 6.00% per annum (or if applicable, ABR          DIP Credit
Bankruptcy Rule                plus 5.00% per annum).                                     Agreement § 2.06,
4001(c)(1)(B)                  Upon the occurrence and during the continuation of         2.07
Local Rule                     an event of default, at the election of the Required DIP
4001-2(a)(ii)                  Lenders (or automatically upon the acceleration of the
                               DIP Loans), all obligations will bear interest at (i) in
                               the case of principal and interest, a rate equal to
                               2.00% per annum, plus the otherwise applicable rate
                               to the relevant DIP Loans and (ii) in the case of all
                               other amounts, at a rate equal to 2.00% per annum
                               plus the rate applicable to DIP Loans that are ABR
                               loans.
Fees                                                                                      DIP Credit
Bankruptcy Rule                (a) Delayed Draw Commitment Fee: Each DIP                  Agreement § 2.05
4001(c)(1)(B)                      Lender will receive a fee in an amount equal to        WSFS Agent Fee
Local Rule                         0.50% of the average daily unused amount of            Letter
4001-2(a)(ii)                      the Delayed Draw Commitment of such DIP
                                   Lender from and including the Closing Date to
                                   but excluding the Delayed Draw Commitment
                                   Termination Date. The accrued Delayed Draw
                                   Commitment Fee shall be payable on the
                                   Delayed Draw Borrowing Date.
                               (b) Administrative Agent Fee: The Administrative
                                   Agent Fee set forth in Exhibit D hereto.
                               (c) DIP 1L Lender Backstop Party Fee: Each
                                   Backstop Party will receive its pro rata share of
                                   a backstop party commitment fee equal to
                                   10.00% of the aggregate principal amount of the
                                   DIP New Money 1L Commitments on the
                                   Closing Date, which shall be payable in cash on
                                   the Closing Date by netting a corresponding
                                   amount from the amount funded by the DIP
                                   Lenders on the Closing Date.
                               (d) DIP 1L Lender Commitment Premium: Each
                                   DIP 1L Lender will receive its pro rata share of
                                   13% of the common equity of the Reorganized

11   “
      Approved Budget” shall mean the approval or deemed approval by the Required DIP Lenders of the Initial DIP
     Budget (attached hereto as Exhibit C) and each DIP Budget delivered thereafter.
12
     “Carve-Out Trigger Notice” shall mean a written notice delivered by the DIP Facility Agent describing the event
     of default that has occurred and is continuing to occur under the applicable DIP Facility Documents.

                                                        20
                Case 20-10345-MFW                Doc 16         Filed 02/18/20       Page 21 of 42



                                       Borrower; provided that if the Termination
                                       Date13 occurs other than as a result of the Plan
                                       Effective Date, the DIP 1L Lenders shall be paid
                                       by the Borrower, in lieu of such common equity,
                                       in cash on such Termination Date in an amount
                                       equal to 5.0% of the each DIP 1L Lenders’
                                       committed financing amount.
                                 (e)   DIP 2L Lenders Backstop Fee: The DIP 2L
                                       Lenders will receive, on account of its
                                       commitment to fund the DIP 2L Loans, its pro
                                       rata share of a fee equal to 5.00% of the
                                       aggregate principal amount of the DIP New
                                       Money 2L Commitments on the Closing Date,
                                       which shall be payable in cash on the Closing
                                       Date by netting a corresponding amount from
                                       the amount funded by the DIP Lenders on the
                                       Closing Date.
                                 (f)   DIP 2L Lender Termination Payment: If the
                                       Termination Date does not occur as a result of
                                       the Plan Effective Date occurring, the DIP 2L
                                       Lenders will receive on the Termination Date a
                                       cash fee in an amount equal to 5.00% of its DIP
                                       New Money 2L Commitments (as in effect on
                                       the Closing Date).
                                 (g)   Upfront Payment: The New Money DIP Loans
                                       shall be issued at 97.00% of par value, which
                                       shall constitute an original issue discount and
                                       shall be netted from the amount funded by the
                                       DIP Lenders on the Closing Date.
                                 (h)   Extension Premium. The Borrower agrees to
                                       pay to the DIP Facility Agent for the account of
                                       each DIP Lender, on the Extension Date, the
                                       Extension Premium, if applicable.
                                 (i)   Payment of Fees and Payments. Payment of the
                                       reasonable and documented prepetition and
                                       postpetition fees and expenses of the Prepetition
                                       Second Lien Agent and the lenders under the
                                       Prepetition Second Lien Credit Agreement in
                                       accordance with (and subject to limitations set
                                       forth in) the Restructuring Support Agreement.



13
     “Termination Date” shall mean the earliest of (a) the Maturity Date (b) the date (i) of acceleration of the DIP
     Obligations and the termination of the unfunded DIP New Money Commitments in accordance with the terms of
     the DIP Credit Agreement upon and during the continuance of an Event of Default or (ii) on which a payment in
     full occurs prior to the Maturity Date (including in connection with a refinancing of the Prepetition First Lien
     Loans and DIP New Money Commitments), (c) the date of substantial consummation of an Acceptable Plan of
     Reorganization (as defined in the DIP Credit Agreement) for the Debtors or the date of substantial consummation
     of any other Reorganized Plan (as defined in the DIP Credit Agreement), (d) the date of consummation of a sale
     of all or substantially all of the Debtors’ assets under Section 363 of the Bankruptcy Code, (e) the date that is
     thirty-five (35) days after the Petition Date (or such later date as may be agreed by the Required DIP Lenders),
     unless the Final Order has been entered by the Court on or prior to such date and (f) the date on which there occurs
     a Material Adverse Effect under clause (a) of the definition under the DIP Credit Agreement.

                                                           21
            Case 20-10345-MFW        Doc 16        Filed 02/18/20       Page 22 of 42



Repayment Features   Mandatory Prepayments: Unless otherwise waived              DIP Credit
Local Rule           by the Required DIP Lenders, mandatory                      Agreement § 2.12,
4001- 2(a)(i)(E)     prepayments under the DIP Facility shall be required        2.13
                     with 100% of the net cash proceeds from (a) issuance
                     of any indebtedness or equity (with exceptions for
                     permitted indebtedness and equity issuances to the
                     Borrower or any subsidiary that is a loan party), (b)
                     sales or other dispositions (including casualty
                     events) of any assets (excluding sales of inventory in
                     the ordinary course of business and other customary
                     exceptions to the mutually agreed) in excess of
                     $150,000          in      the       aggregate        and
                     (c) extraordinary receipts in excess of $150,000 in
                     the aggregate.
                     Voluntary Prepayments: Amounts outstanding under
                     the DIP Facility may be voluntarily prepaid at any
                     time without premium or penalty, except as provided
                     under the heading “Fees.”
Priority Under the   All DIP Obligations, subject to the Carve-Out at all        Interim Order ¶ 11,
DIP Facility         times, will:                                                12(a)(i)-(iv),
Bankruptcy Rule      (a) be entitled to superpriority administrative
4001(c)(1)(B)(i),         expense status;
4001(c)(1)(B)(ii)    (b) be secured by a fully perfected first priority
                          security interest and lien on the DIP Collateral
                          that is not subject to (x) valid, perfected and non-
                          avoidable liens as of the Petition Date or (y) valid
                          liens in existence as of the Petition Date that are
                          perfected subsequent to the Petition Date as
                          permitted by Section 546(b) of the Bankruptcy
                          Code;
                     (c) except as otherwise provided in clause (d) below
                          with respect to the existing liens of the
                          Prepetition Secured Parties with respect to the
                          DIP Collateral of each Loan Party, be secured by
                          a junior perfected security interest and lien on the
                          DIP Collateral to the extent such DIP Collateral
                          is subject to (A) valid, perfected and non-
                          avoidable liens in favor of third parties that were
                          in existence immediately prior to the Petition
                          Date and permitted under the Prepetition Credit
                          Documents and (B) valid and non-avoidable liens
                          in favor of third parties that were in existence
                          immediately prior to the Petition Date and
                          permitted under the Prepetition Credit
                          Documents that were perfected subsequent to the
                          Petition Date as permitted by Section 546(b) of
                          the Bankruptcy Code ((A) and (B) together, the
                          “Prepetition Permitted Prior Liens”); and
                     (d) be secured by a perfected priming security
                          interest and lien on the DIP Collateral of each
                          Loan Party to the extent such DIP Collateral is
                          subject to existing liens that secure the



                                              22
              Case 20-10345-MFW       Doc 16        Filed 02/18/20      Page 23 of 42



                            obligations under the Prepetition Credit
                            Documents.
Carve-Out              The Interim Order provides a “Carve-Out” of certain      Interim Order ¶ 10
Bankruptcy Rule        statutory fees, allowed professional fees of the
4001(b)(1)(B)(iii)     Debtors, and any official committee of unsecured
                       creditors appointed under section 1102 of the
                       Bankruptcy Code, appointed in these Chapter 11
                       Cases pursuant to section 1103 of the Bankruptcy
                       Code, including a Post-Carve Out Trigger Notice
                       Cap, all as detailed in the Interim Order.
Adequate               Prepetition First Lien Lenders:                          See generally DIP
Protection             (a) payment of the reasonable and documented             Credit Agreement
Bankruptcy Rules           prepetition and postpetition fees and expenses of    Interim Order ¶ 18
4001(b)(l)(B)(iv),         the Prepetition First Lien Agent and the ad hoc
4001(c)(1)(B)(ii)          group of lenders under the Prepetition First Lien
                           Credit Agreement, including the reasonable and
                           documented fees and expenses of Davis Polk &
                           Wardwell LLP, as primary counsel, one local
                           counsel, and M-III Partners, LP, as financial
                           advisor, and Wilmer Cutler Pickering Hale and
                           Dorr LLP, as counsel to the Prepetition First Lien
                           Agent;
                       (b) replacement liens on the DIP Collateral to secure
                           the First Lien Secured Party Adequate Protection
                           Claims (as defined below) (the “First Lien
                           Secured Party Adequate Protection Liens”),
                           senior to all other liens on the DIP Collateral
                           except (i) the Carve-Out, (ii) the Prepetition
                           Permitted Prior Liens and (iii) the DIP Liens
                           securing the DIP Facility;
                       (c) allowed superpriority claims as provided for in
                           sections 503(b) and 507(b) of the Bankruptcy
                           Code;
                       (d) financial reporting and other reports and notices
                           delivered by the Borrower under the DIP Facility;
                           and
                       (e) the Milestones.

                       Prepetition Second Lien Lenders:
                       (a) replacement liens on the DIP Collateral to secure
                           the Prepetition Second Lien Secured Parties’
                           Adequate Protection Claims (as defined below)
                           (the “Second Lien Secured Party Adequate
                           Protection Liens” and together with the First Lien
                           Secured Party Adequate Protection Liens, the
                           “Adequate Protection Liens”), senior to all other
                           liens on the DIP Collateral except (i) the Carve-
                           Out, (ii) the Prepetition Permitted Prior Liens,
                           (iii) the DIP Liens securing the DIP Facility,
                           (iv) First Lien Secured Party Adequate Protection
                           Liens and (v) the liens of the Prepetition First
                           Lien Agent on the Prepetition Collateral;


                                               23
              Case 20-10345-MFW        Doc 16         Filed 02/18/20      Page 24 of 42




                        (b) allowed superpriority claims as provided for in
                             sections 503(b) and 507(b) of the Bankruptcy
                             Code (the “Prepetition Second Lien Secured
                             Parties’ Adequate Protection Claims”); and
                        (c) financial reporting and other reports and notices
                             delivered by the Borrower under the DIP Facility.
Milestones              (a) entry of the Interim Order to occur not later than     DIP Credit Agreement
Bankruptcy Rule             five days after the Petition Date;                     § 6.19
4001(c)(1)(B)(vi)       (b) entry of the Final Order to occur not later than
                            thirty-five days after the Petition Date;
                        (c) entry of an order by the Court approving the
                            Disclosure Statement (as defined in the
                            Restructuring Support Agreement) to occur not
                            later than thirty-five days after the Petition Date;
                        (d) entry of an order by the Court confirming an
                            Acceptable Plan of Reorganization to occur not
                            later than thirty-five days after the Petition Date;
                            and
                        (e) occurrence of the Plan Effective Date to occur not
                            later than April 13, 2020.
Information/Reporting   The DIP Facility includes standard and customary           DIP Credit
Covenants               covenants that require the Borrower to provide             Agreement
Bankruptcy Rule         periodic reports to the DIP Lenders regarding the          § 6.01, 6.02, 6.03
4001(c)(1)(B)           Approved Budget, the status of the Chapter 11 Cases,       Interim Order ¶ 18(d)
Local Rule              and certain other matters. The failure of the Borrower
4001-2(a)(ii)           to comply with such reporting obligations will cause
                        an Event of Default (as defined in the DIP Credit
                        Agreement and subject to any applicable cure periods,
                        if any) that may permit the DIP Facility Agent, on
                        behalf of the DIP Lenders, to exercise remedies
                        against the Borrower.
Events of Default       Usual and customary for debtor in possession               DIP Credit
Bankruptcy Rule         financings of this type, including (without limitation),   Agreement § 8.01
4001(c)(1)(B)           events of default related to dismissal or conversion of
Local Rule              the Chapter 11 Cases, amending or vacating the DIP
4001-2(a)(ii)           Orders, the automatic stay, milestones, the
                        termination of the Restructuring Support Agreement
                        and other bankruptcy-related events of default, as
                        defined in the DIP Credit Agreement.
Conditions of           Usual and customary for debtor in possession               DIP Credit
Borrowing               financings of this type, including (without limitation):   Agreement
Bankruptcy Rule         (i) no default or event of default, (ii) accuracy of       § 4.01
4001(c)(1)(B)           representations and warranties in all material respects,
Local Rule              (iii) the Interim Order or the Final Order, as
4001-2(a)(ii)           applicable, shall be in full force and effect and shall
                        not have been vacated or reversed, shall not be subject
                        to a stay, and shall not have been modified or
                        amended in any respect without the consent of the
                        Required DIP Lenders, (iv) delivery of a customary
                        notice of borrowing, and (v) the Restructuring
                        Support Agreement shall be in full force and effect.


                                                 24
              Case 20-10345-MFW            Doc 16        Filed 02/18/20      Page 25 of 42



Indemnification             Usual and customary for debtor in possession             DIP Credit Agreement
Bankruptcy Rule             financings of this type.                                 § 9.09
4001(c)(1)(B)(ix)

Budget                      Budget: On or prior to the Petition Date and every       DIP Credit Agreement
Bankruptcy Rule             four weeks thereafter, the Debtors will deliver to the   § 6.02(i)
4001(c)(1)(B)               DIP Facility Agent all budget updates, budget-           Interim Order ¶ 8(h)
Local Rule                  variance reports, and similar budget-related reporting
4001-2(a)(ii)               requirements, as further specified in the DIP Credit
                            Agreement.

Variance Covenant           (a) the negative variance (as compared to the            DIP Credit Agreement
Bankruptcy Rule             applicable Approved Budget (as defined in the DIP        § 7.11
4001(c)(1)(B)               Credit Agreement)) of the aggregate cash receipts
Local Rule                  of the Debtors shall not exceed (x) 20% for the first
4001-2(a)(ii)               Budget Variance Test Date (as defined in the DIP
                            Credit Agreement) following the Petition Date, (y)
                            20% for the second Budget Variance Test Date
                            following the Petition Date and (z) 15% for each
                            Budget Variance Test Date thereafter; and

                            (b) the positive variance (as compared to the
                            applicable Approved Budget) of the operating
                            disbursements made by the Debtors shall not
                            exceed (x) 20% for the first Budget Variance Test
                            Date following the Petition Date, (y) 20% for the
                            second Budget Variance Test Date following the
                            Petition Date and (z) 15% for each Budget
                            Variance Test Date thereafter.
Entities with Interest in   DIP Facility Agent on behalf of the DIP Lenders.         DIP Security
Cash Collateral                                                                      Agreement §
Bankruptcy Rule                                                                      3.01(a)(xiv)
4001(b)(l)(B)(i)                                                                     Interim Order ¶ 7(k)

Liens on Avoidance          Subject to the Carve-Out and the DIP Credit              DIP Security
Actions                     Agreement, and only upon entry of the Final Order,       Agreement §
Bankruptcy Rule             fully perfected first priority security interests and    3.01(a)(xviii)
4001(c)(1)(b)               liens on the proceeds of any causes of action under      Interim Order ¶ 11, 12
                            Bankruptcy Code sections 502(d), 544, 545, 547, 548,
                            549, 550 and 553 or any other avoidance actions
                            under the Bankruptcy Code or applicable non-
                            bankruptcy law.
Challenge Period            (a) Challenge Period: (a) (i) the Creditors’ Interim Order ¶ 27
Bankruptcy Rule                 Committee (if any) within 60 calendar days after     DIP Credit Agreement§
4001(c)(1)(B),                  entry of the Final Order and (ii) if no Creditors’   8.01(u).
4001(c)(1)(B)(viii)             Committee has been appointed, by any party in
                                interest with requisite standing within 75
                                calendar days after entry of the Final Order or
                                (b) any such later date as has been agreed to, in
                                writing, by each of the Prepetition First and
                                Second Lien Agents.


                                                    25
             Case 20-10345-MFW          Doc 16         Filed 02/18/20      Page 26 of 42




                         (b) Event of Default: Event of default if any Loan
                              Party challenges, supports or encourages a
                              challenge of any payments made to the DIP
                              Facility Agent or any DIP Lender with respect
                              to the DIP Obligations or the Prepetition First
                              Lien Agent or any Prepetition First Lien
                              Lender with respect to the obligations under
                              the Prepetition First Lien Credit Agreement
                              and related loan documents, other than to
                              challenge the occurrence of a default or event
                              of default.
Waivers/Modification     Immediately upon the occurrence and during the             Interim Order ¶ 13(d)
of Automatic Stay        continuation of an Event of Default, the automatic
Bankruptcy Rule          stay provisions of section 362 of the Bankruptcy Code
4001(c)(1)(B)(iv)        are vacated and modified to the extent necessary to
                         permit the DIP Lenders to enforce all of their rights
                         under the applicable DIP Facility Documents,
                         including declaring:
                         (a) the termination, reduction or restriction of any
                              further DIP Commitment (as defined in the
                              Interim Order) to the extent any such DIP
                              Commitment remains;
                         (b) all DIP Obligations to be immediately due, owing
                              and payable, without presentment, demand,
                              protest, or other notice of any kind, all of which
                              are expressly waived by the Credit Parties,
                              notwithstanding anything herein or in any DIP
                              Document to the contrary; and
                         (c) the termination of the applicable DIP Documents
                              as to any future liability or obligation of the DIP
                              Facility Agent and the applicable DIP Lenders
                              (but, for the avoidance of doubt, without
                              affecting any of the DIP Liens or the DIP
                              Obligations).
Section 506(c), 552(b)   506(c) Waiver: No costs or expenses of                     Interim Order ¶ 15
“Equities of the         administration of the Chapter 11 Cases shall be            Interim Order ¶ 13(f)
Case,” and               charged against or recovered from the collateral
Marshalling Waivers      pursuant to section 506(c) of the Bankruptcy Code.
Bankruptcy Rule
4001(c)(1)(B)(x);        552(b) Waiver: Subject to entry of the Final Order, in
Local Rule               no event shall the “equities of the case” exception in
4001-2(a)(i)(C)          section 552(b) of the Bankruptcy Code apply to the
                         secured claims of the Prepetition Secured Parties.

                         No Marshaling Waiver: In no event shall the DIP
                         Facility Agent, the DIP Lenders or the Prepetition
                         Secured Parties be subject to the equitable doctrine of
                         “marshaling” or any similar doctrine with respect to
                         the Prepetition Collateral or the DIP Collateral while
                         this Interim Order shall be in effect but without
                         prejudice to any provisions of a Final Order.



                                                  26
              Case 20-10345-MFW             Doc 16        Filed 02/18/20   Page 27 of 42




                                     BASIS FOR RELIEF REQUESTED

   I.      ENTRY INTO THE DIP FACILITY DOCUMENTS IS AN EXERCISE OF THE
           DEBTORS’ SOUND BUSINESS JUDGEMENT

        30.     The Court should authorize the Debtors, as an exercise of their sound business

judgment, to enter into the DIP Facility Documents, obtain access to the DIP Facility, and

continue using the Cash Collateral. Section 364 of the Bankruptcy Code authorizes a debtor to

obtain secured or superpriority financing under certain circumstances discussed in detail below.

Courts grant debtors considerable deference in acting in accordance with their business judgment

in obtaining postpetition secured credit, so long as the agreement to obtain such credit not run afoul

of the provisions of, and policies underlying, the Bankruptcy Code. See, e.g., In re L.A. Dodgers

LLC, 457 B.R. 308, 313 (Bankr. D. Del. 2011) (“[C]ourts will almost always defer to the business

judgment of a debtor in the selection of the lender.”); In re Trans World Airlines, Inc., 163 B.R.

964, 974 (Bankr. D. Del. 1994) (approving a postpetition loan and receivables facility because such

facility “reflect[ed] sound and prudent business judgment”); In re Ames Dep’t Stores, Inc., 115

B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (“[C]ases consistently reflect that the court’s discretion under

section 364 [of the Bankruptcy Code] is to be utilized on grounds that permit [a debtor’s]

reasonable business judgment to be exercised so long as the financing agreement does not contain

terms that leverage the bankruptcy process and powers or its purpose is not so much to benefit the

estate as it is to benefit a party-in-interest.”).

        31.     To determine whether the business judgment test is met, the court need only

“examine whether a reasonable business person would make a similar decision under similar

circumstances.” In re Dura Auto. Sys. Inc., No. 06-11202 (KJC), 2007 WL 7728109, at *97

(Bankr. D. Del. Aug. 15, 2007) (citation omitted). Bankruptcy courts generally will not second-


                                                     27
              Case 20-10345-MFW         Doc 16       Filed 02/18/20   Page 28 of 42




guess a debtor’s business decisions when those decisions involve “a business judgment made in

good faith, upon a reasonable basis, and within the scope of [its] authority under the [Bankruptcy]

Code.” In re Curlew Valley Assoc.’s, 14 B.R. 506, 513-514 (Bankr. D. Utah. Oct 8, 1981) (noting

that courts should not second guess a debtor’s business decision when that decision involves “a

business judgment made in good faith, upon a reasonable basis, and within the scope of [the

debtor’s] authority under the [Bankruptcy] Code”).

        32.     In determining whether the Debtors have exercised sound business judgment in

entering into the DIP Facility Documents, the Court should consider the economic terms of the

DIP Financing under the totality of circumstances. See In re Farmland Indus., Inc. 294 B.R. 855,

886 (Bankr. W.D. Mo. 2003) (while many of the terms favored the DIP lenders, “taken in context,

and considering the relative circumstances of the parties,” the court found them to be reasonable);

In re Elingsen McLean Oil Co., Inc., 65 B.R. 358, 365 n.7 (W.D. Mich. 1986) (recognizing a

debtor may have to enter into “hard” bargains to acquire funds for its reorganization). Moreover,

the Court may appropriately take into consideration non-economic benefits to the Debtors offered

under the proposed postpetition facility. See In re ION Media Networks, Inc., No. 09-13125 (JMP),

2009 WL 2902568, at *4 (Bankr. S.D.N.Y. July 6, 2009) (holding that “a business decision to

obtain credit from a particular lender is almost never based purely on economic terms. . . .

Relevant features of the financing must be evaluated, including non-economic elements such as the

timing and certainty of closing, the impact on creditor constituencies and the likelihood of a

successful reorganization. . . .”).

        33.     The Debtors’ decision to enter into the DIP Facility is an exercise of their sound

business judgment. As further discussed in the Sprung Declaration, the DIP Facility was market

tested and was a product of an arm’s length negotiation and a careful evaluation of alternatives.



                                                28
               Case 20-10345-MFW         Doc 16       Filed 02/18/20   Page 29 of 42




See Sprung Declaration ¶ 13, 23. Keeping in mind the immediate need for postpetition financing

to support their operation and chapter 11 activities, the Debtors ultimately decided that moving

forward with the proposed DIP Facility was an appropriate step given that: (a) the DIP Facility

allows the Debtors to avoid a value-destructive priming fight; (b) third-party lenders were

unwilling to provide viable unsecured junior financing due to the amount of existing secured debt

relative to the Debtors’ financial position; (c) many third-party lenders were unwilling to engage

with the Debtors due to the small size of the DIP Facility; and (d) the DIP Facility provides a path

to emerge from chapter 11 by allowing the Debtors to implement the Restructuring as

contemplated by the Restructuring Support Agreement and the Plan. Ultimately, the Debtors and

their advisors determined that the DIP Financing was the most advantageous under the totality of

circumstances. In light of the above, the Debtors believe they have obtained the best financing

available. Accordingly, the Court should authorize the Debtors’ entry into the DIP Facility

Documents as a reasonable exercise of their business judgment.

   II.     DEBTORS SHOULD BE AUTHORIZED TO GRANT LIENS AND
           SUPERPRIORITY CLAIMS

         34.    The Debtors propose to obtain debtor in possession financing by providing security

interests and liens as set forth in the DIP Facility Documents and described above. The Debtors

satisfy the requirements for relief under section 364 of the Bankruptcy Code, which authorizes a

debtor to incur secured or superpriority debt under certain circumstances.     Specifically, section

364(c) of the Bankruptcy Code provides that:

                If the trustee is unable to obtain unsecured credit allowable under
                section 503(b)(1) of this title as an administrative expense, the
                court, after notice and a hearing, may authorize the obtaining of
                credit or the incurring of debt:

                (1)   with priority over any or all administrative expenses of the
                      kind specified in section 503(b) or 507(b) of this title;


                                                 29
             Case 20-10345-MFW           Doc 16       Filed 02/18/20    Page 30 of 42




               (2)   secured by a lien on property of the estate that is not otherwise
                     subject to a lien; or

               (3)   secured by a junior lien on property of the estate that is subject
                     to a lien [.]

  11 U.S.C. § 364(c).

       35.     To satisfy the requirements of section 364(c) of the Bankruptcy Code, a debtor need

only demonstrate “by a good faith effort that credit was not available” to the debtor on an

unsecured or administrative expense basis. See In re Crouse Grp., Inc., 71 B.R. 544, 549 (Bankr.

E.D. Pa. 1987) (secured credit under section 364(c) of the Bankruptcy Code is authorized, after

notice and hearing, upon showing that unsecured credit cannot be obtained); Bray v. Shenandoah

Fed. Savs. & Loan Ass’n (In re Snowshoe Co.), 789 F.2d 1085, 1088 (4th Cir. 1986). “The statute

imposes no duty to seek credit from every possible lender before concluding that such credit is

unavailable.” Id.; see also Pearl-Phil GMT (Far East) Ltd. v. Caldor Corp., 266 B.R. 575, 584

(S.D.N.Y. 2001) (superpriority administrative expenses authorized where debtor could not obtain

credit as an administrative expense). When few lenders are likely to be able and willing to extend

the necessary credit to a debtor, “it would be unrealistic and unnecessary to require [the debtor] to

conduct such an exhaustive search for financing.” In re Sky Valley, Inc., 100 B.R. 107, 113 (Bankr.

N.D. Ga. 1988), aff’d sub nom., Anchor Savs. Bank FSB v. Sky Valley, Inc., 99 B.R. 117, 120 n. 4

(N.D. Ga. 1989); see also In re Snowshoe Co., 789 F.2d 1085, 1088 (4th Cir. 1986) (demonstrating

that credit was unavailable absent the senior lien by establishment of unsuccessful contact with

other financial institutions in the geographic area); In re Stanley Hotel, Inc., 15 B.R. 660, 663 (D.

Colo. 1981) (bankruptcy court’s finding that two national banks refused to grant unsecured loans

was sufficient to support conclusion that section 364 requirement was met); In re Ames Dep’t

Stores, 115 B.R. at 40 (approving financing facility and holding that debtor made reasonable


                                                 30
             Case 20-10345-MFW            Doc 16       Filed 02/18/20    Page 31 of 42




efforts to satisfy standards of section 364(c) where it approached four lending institutions, was

rejected by two, and selected most favorable of two offers it received).

       36.     Courts have articulated a three-part test to determine whether a debtor is entitled to

financing under section 364(c) of the Bankruptcy Code. Specifically, courts look to whether:

               a.     the debtor is unable to obtain unsecured credit under section
                      364(b) of the Bankruptcy Code, i.e., by allowing a lender only
                      an administrative claim;

               b.     the credit transaction is necessary to preserve the assets of the
                      estate; and

               c.     the terms of the transaction are fair, reasonable, and adequate,
                      given the circumstances of the debtor-borrower and proposed
                      lenders.

See In re L.A. Dodgers LLC, 457 B.R. 308 (Bankr. D. Del. 2011); In re Aqua Assocs., 123 B.R.

192, 195–96 (Bankr. E.D. Pa. 1991); see also In re St. Mary Hosp., 86 B.R. 393, 401-02 (Bankr.

E.D. Pa. 1988). Furthermore, in the event that a debtor is unable to obtain unsecured credit

allowable as an administrative expense under section 503(b)(1) of the Bankruptcy Code, section

364(c) provides that a court “may authorize the obtaining of credit or the incurring of debt (1) with

priority over any or all administrative expenses of the kind specified in section 503(b) or 507(b)

of [the Bankruptcy Code]; (2) secured by a lien on property of the estate that is not otherwise

subject to a lien; or (3) secured by a junior lien on property of the estate that is subject to a lien.”

11 U.S.C. § 364(c).

       37.     As described above, the Debtors are in need of an immediate infusion of liquidity

to ensure sufficient working capital to operate their business and administer their estates. See

Spitzer Decl. ¶ 8. Due to the Debtors’ high level of existing secured debt obligations and relatively

small size of the potential debtor in possession financing, none of the third-party sources contacted

by UBS during the marketing process were willing or interested in providing financing to the


                                                  31
              Case 20-10345-MFW           Doc 16        Filed 02/18/20    Page 32 of 42




Debtors on an unsecured basis. See Sprung Decl. ¶ 14. The only available avenue for obtaining

workable financing was with the Debtors’ existing lenders. Given the Debtors’ circumstances, the

Debtors believe the DIP Facility is fair, reasonable and adequate.

        38.     Further, section 364(d) of the Bankruptcy Code provides that a debtor may obtain

credit secured by a senior or equal lien on property of the estate already subject to a lien, after

notice and a hearing, where the debtor is “unable to obtain such credit otherwise” and “there is

adequate protection of the interest of the holder of the lien on the property of the estate on which

such senior or equal lien is proposed to be granted.” 11 U.S.C. § 364(d)(1). Consent by the secured

creditors to priming obviates the need to show adequate protection. See Anchor Savs. Bank FSB v.

Sky Valley, Inc., 99 B.R. 117, 122 (N.D. Ga. 1989) (“[B]y tacitly consenting to the superpriority

lien, those [undersecured] creditors relieved the debtor of having to demonstrate that they were

adequately protected.”). Accordingly, the Debtors may incur “priming” liens under the DIP

Facility if either (a) the Prepetition Secured Parties support the priming or (b) the Prepetition Secured

Parties’ interests in collateral are adequately protected.

        39.     Here, the priming is consensual. As described above and in the Sprung Declaration,

the Prepetition Secured Parties support the priming of their prepetition liens in connection with the

Restructuring. Further, the Debtors are not aware of any financing being available on equal or

better terms from the DIP Lenders, without granting first priority liens in the Prepetition Collateral.

Therefore, the Debtors submit that the requirement of section 364 of the Bankruptcy Code that

alternative credit on more favorable terms be unavailable to the Debtors is satisfied.




                                                   32
               Case 20-10345-MFW        Doc 16       Filed 02/18/20   Page 33 of 42




  III.     THE DEBTORS SHOULD BE AUTHORIZED TO USE CASH COLLATERAL

         40.    Section 363(c)(2)(A) of the Bankruptcy Code permits a debtor in possession to use

Cash Collateral with the consent of the secured party. Here, the DIP Lenders and the Prepetition

Secured Parties consent to the Debtors’ use of the Cash Collateral.

         41.    Section 363(e) of the Bankruptcy Code provides for adequate protection of interests

in property when a debtor uses Cash Collateral. Further, section 362(d)(1) of the Bankruptcy Code

provides for adequate protection of interests in property due to the imposition of the automatic

stay. See In re Cont’l Airlines, 91 F.3d 553, 556 (3d Cir. 1996) (en banc). While section 361 of

the Bankruptcy Code provides examples of forms of adequate protection, such as granting

replacement liens and administrative claims, courts decide what constitutes sufficient adequate

protection on a case-by-case basis. See, e.g., In re Swedeland Dev. Grp., Inc., 16 F.3d 552, 564

(3d Cir. 1994) (explaining that the “determination of whether there is adequate protection is made

on a case by case basis”); In re Satcon Tech. Corp., No. 12-12869 (KG), 2012 WL 6091160, at *6

(Bankr. D. Del. Dec. 7, 2012) (same); In re Columbia Gas Sys., Inc., Nos. 91-803, 91-804, 1992

WL 79323, at *2 (Bankr. D. Del. Feb. 18, 1992) (“what interest is entitled to adequate protection

and what constitutes adequate protection must be decided on a case-by-case basis”); see also In re

Dynaco Corp., 162 B.R. 389, 394 (Bankr. D.N.H. 1993) (citing 2 Collier on Bankruptcy

¶ 361.01[1] at 361–66 (15th ed. 1993) (explaining that adequate protection can take many forms

and “must be determined based upon equitable considerations arising from the particular facts of

each proceeding”)).

         42.    The Debtors propose to provide the Prepetition Secured Parties with a variety of

adequate protection to protect against the diminution in value of their collateral, including as a

result of the use of Cash Collateral by the Debtors and the imposition of the automatic stay



                                                33
               Case 20-10345-MFW              Doc 16         Filed 02/18/20      Page 34 of 42




(collectively, the “Adequate Protection Obligations”), including (and subject in all respects to the

Carve-Out) to the extent of any diminution in value of their collateral:

              (a) payment of the reasonable and documented prepetition and postpetition
                  professional fees and expenses of the Prepetition First Lien Lenders;14

              (b) allowed, superpriority administrative claims under sections 503(b) and 507(b) of
                  the Bankruptcy Code (subject to the Carve-Out and the priorities set out in the
                  Interim Order);

              (c) the Adequate Protection Liens (subject to the Carve-Out and the priorities set out
                  in the Interim Order);

              (d) financial reporting and other reports and notices delivered by the Debtors to the
                  DIP Facility Agent, for the benefit of itself and the DIP Secured Parties; and

              (e) with respect to the Prepetition First Lien Lenders, compliance with the Milestones.

        43.      The Adequate Protection Obligations are sufficient to protect the Prepetition

Secured Parties from any potential diminution in value of their collateral, including the Cash

Collateral. In light of the foregoing, the Debtors submit, and the Prepetition Secured Parties agree,

that the proposed Adequate Protection Obligations to be provided for the benefit of the Prepetition

Secured Parties are appropriate.          Thus, the Debtors’ provision of the Adequate Protection

Obligations is not only necessary to protect against any diminution in value but is fair and

appropriate under the circumstances of the Chapter 11 Cases to ensure the Debtors are able to

continue using the Cash Collateral, subject to the terms and limitations set forth in the Interim

Order, for the benefit of all parties in interest and their estates.




14
  The Debtors have additionally agreed to provide the Prepetition Second Lien Lenders with payment of reasonable
and documented fees and expenses, subject to a cap, as further set forth in the Restructuring Support Agreement, in
connection with the DIP Facilities and as part of the global Restructuring.

                                                        34
                Case 20-10345-MFW        Doc 16       Filed 02/18/20   Page 35 of 42




   IV.     THE DEBTORS’ PROPOSED REPAYMENT OF PREPETITION
           INDEBTEDNESS SHOULD BE APPROVED

         44.     As set forth above, the DIP Credit Agreement provides that upon entry of the Final

Order only, an aggregate principal amount of $20 million in Prepetition First Lien Loans will be

automatically rolled-up into DIP Loans. The roll-up is a material component of the structure of

the DIP Facility and was a condition precedent to the DIP Lenders’ commitment to provide the

DIP Facility.    The Debtors were unable to obtain an offer for debtor in possession financing on

similar terms that did not provide for the roll-up of the Prepetition First Lien Loans.

         45.     The proposed roll-up is also an exercise of the Debtors’ sound business judgment.

Section 363(b) of the Bankruptcy Code permits a debtor to use, sell, or lease property, other than

in the ordinary course of business, with court approval. The Debtors have determined that the

refinancing of these prepetition claims as part of the DIP Facility is necessary to obtain access to

the liquidity needed to preserve the value of their business for the benefit of the Debtors’ estates.

Importantly, because the Debtors are requesting the approval of the roll-up only on a final basis,

it remains subject to review by parties in interest with requisite standing. Consistent with this

authority, the Debtors respectfully submit that the Court should approve the Debtors’ decision to

enter into the DIP Facility, including the roll-up of the Prepetition First Lien Loans.

         46.     Courts in the Third Circuit have recognized that it is appropriate to authorize the

payment of prepetition obligations where necessary to protect and preserve the estate, including

an operating business’s going concern value. See, e.g., In re Just For Feet, Inc., 242 B.R. 821,

824–25 (D. Del. 1999) (noting that Bankruptcy Code permits courts to “authorize the payment of

prepetition claims if such payment was essential to the continued operation of the debtor”) (citing

cases). Repayment of prepetition debt is a common feature in debtor in possession financing

arrangements, particularly when done pursuant to final order only. Courts in this and other


                                                 35
                Case 20-10345-MFW              Doc 16        Filed 02/18/20       Page 36 of 42




jurisdictions have approved similar features in other cases. See e.g., In re The Bon-Ton Stores,

Inc., No. 18-10248 (MFW) (Bankr. D. Del. Feb. 6, 2018) (authorizing $725 million DIP facility

with a $486 million roll up and payment of the remaining $25 million with cash from proceeds);

In re American Apparel, Inc., No. 15-12055 (BLS) (Bankr. D. Del. Oct. 6, 2015) (authorizing a

DIP facility consisting of a $60 million roll up and a $30 million new money loan); In re Gastar

Exploration, Inc., No. 18-36057 (MI) (Bankr. S.D. Tex. Nov. 26, 2018) (authorizing

approximately $383 million DIP that included repayment of approximately $283 million of

prepetition debt); In re Shoreline Energy LLC, No. 16-35571 (DRJ) (Bankr. S.D. Tex. Dec. 16,

2016) (authorizing approximately $50 million DIP that included refinancing of $32 million in

prepetition debt).15

          47.     The DIP Lenders’ willingness to provide the DIP Facility was expressly

conditioned upon the roll-up. Absent the DIP Facility, the Debtors’ operations would be materially

at risk to the detriment of all parties in interest.              Further, the Prepetition Secured Parties

representing a significant percentage of Debtors’ capital structure have consented to the terms of

the DIP Facility, including the roll-up. Thus, the roll-up is reasonable, appropriate and a sound

exercise of business judgment.

     V.     THE DEBTORS SHOULD BE AUTHORIZED TO PAY THE FEES DUE
            UNDER THE DIP FACILITY DOCUMENTS

          48.     As described herein, the Debtors have agreed, subject to Court approval, to pay

certain fees (including the commitment fee, backstop fee, and unused line fee) to the DIP Lenders in

exchange for their providing, agenting, arranging, and/or backstopping the DIP Facility. As set

forth in the Sprung Declaration, the terms of the DIP Facility Documents, including the fees



15
     Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
     Copies of these orders are available upon request to the Debtors’ proposed counsel.

                                                        36
               Case 20-10345-MFW          Doc 16        Filed 02/18/20    Page 37 of 42




imposed thereunder, constitute the best terms on which the Debtors could obtain the postpetition

financing necessary to maintain their ongoing business operations and fund their Chapter 11 Cases

and are an integral component of the overall terms of the DIP Facility. See Sprung Decl. ¶ 20.

Moreover, the fees are customary and usual and in line with debtor in possession financings of this

kind. The Debtors considered the fees when determining in their sound business judgment

whether the DIP Facility constituted the best terms on which the Debtors could obtain sufficient

debtor in possession financing. The Debtors believe paying these fees in order to obtain the DIP

Financing is in the best interests of the Debtors’ estates. Accordingly, the Court should authorize

the Debtors to pay the fees.

   VI.     THE DIP LENDERS SHOULD BE DEEMED GOOD FAITH LENDERS

         49.    Section 364(e) of the Bankruptcy Code protects a good faith lender’s right to collect

on loans extended to a debtor, and its right in any lien securing those loans, even if the authority

of the debtor to obtain such loans or grant such liens is later reversed or modified on appeal.

Section 364(e) of the Bankruptcy Code provides that:

                The reversal or modification on appeal of an authorization under this
                section [364 of the Bankruptcy Code] to obtain credit or incur debt,
                or of a grant under this section of a priority or a lien, does not affect
                the validity of any debt so incurred, or any priority or lien so granted,
                to an entity that extended such credit in good faith, whether or not
                such entity knew of the pendency of the appeal, unless such
                authorization and the incurring of such debt, or the granting of such
                priority or lien, were stayed pending appeal.

11 U.S.C. § 364(e).

         50.    Here, the Debtors believe the DIP Facility Documents embodies the most favorable

terms on which the Debtors could obtain postpetition financing. As described in the Sprung

Declaration, all negotiations of the DIP Facility with potential lenders were conducted in good faith

and at arms’ length.     See Sprung Decl. ¶ 22. The terms and conditions of the DIP Facility


                                                   37
                Case 20-10345-MFW        Doc 16       Filed 02/18/20   Page 38 of 42




Documents are fair and reasonable, and the proceeds of the DIP Facility will be used only for

purposes that are permissible under the Bankruptcy Code, and in accordance with the DIP Orders

and the DIP Facility Documents. Further, no consideration is being provided to any party to the

DIP Facility Documents other than as described herein and in the Sprung Declaration.

Accordingly, the Court should find that the DIP Lenders are “good faith” lenders within the

meaning of section 364(e) of the Bankruptcy Code, and are entitled to all of the protections afforded

by that section.

   VII.     MODIFICATION OF THE AUTOMATIC STAY IS WARRANTED

          51.    The relief requested herein contemplates a modification of the automatic stay to

permit the Debtors to, among other things: (a) grant the security interests, liens, and superpriority

claims described above with respect to the DIP Lenders and Prepetition Secured Parties, as

applicable, and to perform such acts as may be requested to assure the perfection and priority of

such security interests and liens; (b) upon the occurrence of an Event of Default, subject to any

applicable notice periods set forth in the DIP Orders and DIP Credit Agreement, for the Prepetition

Secured Parties to exercise any remedies available to them; and (c) implement the terms of the

proposed DIP Orders, including payment of all amounts referred to in the DIP Facility Documents.

          52.    Stay modifications of this kind are ordinary and standard features of debtor in

possession financing arrangements and, in the Debtors’ business judgment, are reasonable and fair

under the circumstances of the Chapter 11 Cases. See, e.g., In re Blackhawk Mining LLC, No. 19-

11595 (LSS); (Bankr. D. Del. July 22, 2019) (modifying automatic stay as necessary to effectuate

the terms of the order); In re Z Gallerie, LLC, No. 19-10488 (LSS) (Bankr. D. Del. Apr. 9, 2019)

(same); ATD Corporation, No. 18-12221 (KJC) (Bankr. D. Del. Oct. 26, 2018) (same); In re

Charming Charlie, LLC, No. 17-12906 (CSS) (Bankr. D. Del. Dec. 12, 2017) (modifying



                                                 38
              Case 20-10345-MFW         Doc 16       Filed 02/18/20   Page 39 of 42




automatic stay as necessary to effectuate the terms of the order); In re Magnum Hunter Res. Corp.,

No. 15-12533 (KG) (Bankr. D. Del. Dec. 15, 2015) (terminating automatic stay after event of

default).

                      BANRUPTCY RULE 4001 SHOULD BE WAIVED

        53.    The Debtors request a waiver of the stay of the effectiveness of the order approving

this Motion under Bankruptcy Rule 4001(a)(3). Bankruptcy Rule 4001(a)(3) provides: “[an] order

granting a motion for relief from an automatic stay made in accordance with Rule 4001(a)(1) is

stayed until the expiration of fourteen days after entry of the order, unless the court orders

otherwise.” As explained herein, access to the DIP Facility is essential to prevent irreparable

damage to the Debtors’ estates. Accordingly, ample cause exists to justify the waiver of the

fourteen-day stay imposed by Bankruptcy Rule 4001(a)(3), to the extent such applies.

        54.    Bankruptcy Rules 4001(b) and 4001(c) provide that a final hearing on a motion to

obtain credit pursuant to section 364 of the Bankruptcy Code or to use Cash Collateral pursuant to

section 363 of the Bankruptcy Code may not be commenced earlier than fourteen days after the

service of such motion. Upon request, however, the Court may conduct a preliminary, expedited

hearing on the motion and authorize the obtaining of credit and use of cash collateral to the extent

necessary to avoid immediate and irreparable harm to a debtor’s estate. Fed. R. Bankr. P.

4001(b)(2), (c)(2).

        55.    As described herein and in the Spitzer Declaration, the Debtors risk a significant

disruption in business operations and substantial harm to their enterprise absent an immediate

infusion of liquidity via the DIP Facility. The Debtors have an immediate need for access to

liquidity to, among other things, continue the operation of their business, maintain important

customer relationships, meet payroll, and satisfy working capital and operational needs, all of



                                                39
             Case 20-10345-MFW           Doc 16       Filed 02/18/20   Page 40 of 42




which are required to preserve and maintain the Debtors’ going concern value for the benefit of all

parties in interest. The Debtors cannot maintain the value of their estates during the pendency of

the Chapter 11 Cases without access to cash, and will suffer immediate and irreparable harm to

the detriment of all creditors and other parties in interest if they are unable to access such cash.

See Spitzer Decl. ¶ 10. In short, the Debtors’ ability to administer the Chapter 11 Cases through

the DIP Financing and use of Cash Collateral is vital to preserve and maximize the value of the

Debtors’ estates, and will enable the Debtors to avoid immediate and irreparable harm.

                             REQUEST FOR A FINAL HEARING

       56.     Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors request the

Court set a date for the Final Hearing that is as soon as practicable, and in no event more than 35

days after the Petition Date in accordance with the Milestones, and fix the time and date prior to

the Final Hearing for parties to file objections to this Motion.

                                   BANRUPTCY RULE 6004

       57.     To implement the foregoing successfully, the Debtors request that the Court find that

notice of the Motion is adequate under Bankruptcy Rule 6004(a) under the circumstances, and

waive the 14 day stay of an order authorizing the use, sale, or lease of property under Bankruptcy

Rule 6004(h). As explained above and in the First Day Declaration, the relief requested herein is

necessary to avoid immediate and irreparable harm to the Debtors. Accordingly, ample cause

exists to justify finding that the notice requirements under Bankruptcy Rule 6004(a) have been

satisfied and to grant a waiver of the 14 day stay imposed by Bankruptcy Rule 6004(h), to the

extent such notice requirements and such stay apply.




                                                 40
              Case 20-10345-MFW          Doc 16       Filed 02/18/20   Page 41 of 42




                                             NOTICE

        58.     Notice of this Motion has been provided to the following parties or their respective

counsel: (a) the United States Trustee for the District of Delaware; (b) the holders of the thirty

largest unsecured claims against the Debtors (on a consolidated basis); (c) counsel to the agent

under the Prepetition First Lien Credit Agreement; (d) counsel to the ad hoc group of certain

holders of indebtedness arising under the Prepetition First Lien Credit Agreement; (e) counsel to

certain lenders under that certain Prepetition Second Lien Credit Agreement; (f) counsel to the

agent under the Prepetition Second Lien Credit Agreement; (g) the United States Attorney’s Office

for the District of Delaware; (h) the Internal Revenue Service; (i) the attorneys general for the

states in which the Debtors operate; (j) the Cash Management Banks (as defined in Debtors’

Motion for Entry of Interim and Final Orders (a) Authorizing the Debtors to (i) Continue to

Operate Their Cash Management System, (ii) Maintain Existing Business Forms and Books and

Records, and (iii) Perform Intercompany Transactions and Granting Administrative Expense

Status to Intercompany Payments and (b) Granting Related Relief); and (k) any party that has

requested notice pursuant to Bankruptcy Rule 2002 as of the date hereof. As this Motion is seeking

“first day” relief, within two business days following the hearing on this Motion, copies of this

Motion and any order entered in respect to this Motion will be served in accordance with Local

Rule 9013-1(m). The Debtors submit that, in light of the nature of the relief requested, no other

or further notice is required.




                                                 41
            Case 20-10345-MFW          Doc 16       Filed 02/18/20   Page 42 of 42




       WHEREFORE, the Debtors respectfully request that the Court enter the Interim Order,

substantially in the form attached hereto as Exhibit A, and the Final Order, granting the relief

requested herein and such other relief as the Court deems appropriate under the circumstances.


 Dated: February 18, 2020            BAYARD, P.A.
 Wilmington, Delaware
                                      /s/ Erin R. Fay
                                     Erin R. Fay (No. 5268)
                                     Daniel N. Brogan (No. 5723)
                                     Gregory J. Flasser (No. 6154)
                                     600 N. King Street, Suite 400
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 655-5000
                                     Facsimile: (302) 658-6395
                                     E-mail: efay@bayardlaw.com
                                               dbrogan@bayardlaw.com
                                               gflasser@bayardlaw.com

                                     - and -

                                     Gregg M. Galardi (No. 2991)
                                     Cristine Pirro Schwarzman (pro hac vice pending)
                                     ROPES & GRAY LLP
                                     1211 Avenue of the Americas
                                     New York, New York 10036
                                     Telephone: (212) 596-9000
                                     Facsimile: (212) 596-9090
                                     E-mail: gregg.galardi@ropesgray.com
                                              cristine.schwarzman@ropesgray.com

                                     Proposed Counsel to the Debtors and Debtors in
                                     Possession




                                               42
